DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-27 are pending for examination in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021, and 03/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 and 40 of U.S. Patent No. 11,190,578. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant Application: 17/455,005			U.S. Patent No. 11,190,578 B2.
1. A server device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the server device to: 
receive, by a virtual gateway of the server device located external to a premises, from one or more of a premises gateway located at the premises and a plurality of premises devices, state data of the plurality of premises devices, wherein the virtual gateway is configured based on the premises gateway and the premises gateway is in communication with the plurality of premises devices; and determine, by the virtual gateway, and based on the state data, control data for the plurality of premises devices.
1. A system comprising: 
a premises gateway located at a premises and in communication with a plurality of premises devices; and 
one or more servers located external to the premises and comprising a virtual gateway, wherein the virtual gateway is configured based on the premises gateway and in communication with the premises gateway, and wherein the virtual gateway is configured to receive, from one or more of the premises gateway and the plurality of premises devices, state data of the plurality of premises devices and 
determine, based on the state data, control data for the plurality of premises devices.


	As can be seen from the above table both the independent claims from the instant application and the U.S. Patent: 11,190, 578 B2 are similar in scope and describing the same invention. Both the invention describes the systems and methods include a cloud hub located in a premises, and the cloud hub comprises adapters configured for coupling to premises devices. The cloud hub is configured as a gateway for the premises devices. The system includes a virtual gateway located in a cloud server environment and coupled to the cloud hub. The virtual gateway is configured as a server-side abstraction of the cloud hub. The cloud hub and the virtual gateway are configured as an automation platform that maintains state data of the premises devices, controls interaction among the premises devices, and monitors and manages the premises devices.	
Claim 15 is another independent method claim which includes all the limitations recited in claim 1 above.
Dependent claims 2-14 and 16-27 carry the deficiencies from the base claim.

Examiner tried reaching out the undersigned attorney “Samuels, Steven” (Reg. No.: 37,711) but could not get in touch. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madonna et al. (Pub. No.: US 2007/0142022 A1) is one of the closest art in the field of invention and discloses, an integrated multimedia, entertainment, communications and control system. The system is based on a general purpose computer and is capable of interfacing with, controlling or managing a wide variety of audio, video, telecommunications, data communications or other devices.
Lavian et al. (Pub. No.: US 2006/0271695 A1) is yet another one of the most pertinent art the field of invention and discloses, a security system is disclosed for enabling remote secure operation, monitoring and management of security aspects. The system may include a gateway connected to one or more peripheral devices. The gateway may have a TCP/IP based interface, or any other suitable communication interface, for communicating with an application server enabled to be a single junction for data transfer between the gateway and end user(s), the application server providing secure communications between end user(s) and the gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446